PER CURIAM
Defendant, who was convicted of possession of a controlled, Schedule II, substance ORS 475.992, appeals, assigning error to (1) the trial court’s denial of a motion to suppress; and (2) the sentencing court’s imposition of a condition of probation, pursuant to ORS 137.076, requiring defendant to provide a blood or buccal sample for DNA typing purposes. We reject the first assignment of error without discussion. We reject the second assignment of error for the reasons set out in State ex rel Juv. Dept. v. Mitchell, 130 Or App 134, 880 P2d 958 (1994), aff'd by an equally divided court, 325 Or 479, cert den, 522 US 1004 (1997) (analyzing constitutionality of compelled blood draw of juvenile offender under ORS 419.507(11) (1991)), and State ex rel Juv. Dept. v. Orozco, 129 Or App 148, 878 P2d 432 (1994), rev den, 326 Or 58 (1997) (same).
Affirmed.